12-2495
         Chen v. Holder
                                                                                       BIA
                                                                               A072 780 421
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       GUO REN CHEN,
14                Petitioner,
15
16                        v.                                    12-2495
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
26                                     Assistant Attorney General; Douglas
27                                     E. Ginsburg, Assistant Director;
28                                     Franklin M. Johnson, Jr., Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Guo Ren Chen, a native and citizen of China,

 6   seeks review of a May 31, 2012 decision of the BIA denying

 7   his motion to reopen his deportation proceedings.   In re Guo

 8   Ren Chen, No. A072 780 421 (B.I.A. May 31, 2012).   We assume

 9   the parties’ familiarity with the underlying facts, the

10   procedural history, and the issues on appeal.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).   An alien seeking to reopen

14   proceedings must move to reopen no later than 90 days after

15   the date on which the final administrative decision was

16   rendered and is permitted to file only one such motion.     See

17   8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2).

18   Chen’s order of deportation became final in 1995; so there

19   is no dispute that Chen’s second motion to reopen, filed in

20   2011, was untimely and number-barred. See 8 U.S.C. §

21   1101(a)(47)(B)(ii).

22       Chen alleges that he has become a devout Christian, and

23   that the Chinese government’s intensified crackdown on

                                    2
 1   Chinese Christians constitutes a material change in country

 2   conditions excusing his motion from the applicable time and

 3   numerical limitations.     See 8 U.S.C. § 1229a(c)(7)(C)(ii);

 4   8 C.F.R. § 1003.2(c)(3).

 5       The BIA did not abuse its discretion in finding that

 6   Chen failed to demonstrate a material change of conditions

 7   in China.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

 8   (2d Cir. 2008); see also In re S-Y-G, 24 I. & N. Dec. 247,

 9   253 (B.I.A. 2007) (“In determining whether evidence

10   accompanying a motion to reopen demonstrates a material

11   change in country conditions that would justify reopening,

12   [the BIA] compares the evidence of country conditions

13   submitted with the motion to those that existed at the time

14   of the merits hearing below.”).     The BIA explicitly compared

15   evidence of current conditions in China to those that

16   existed at the time of Chen’s deportation proceedings and

17   reasonably determined that the evidence reflected a

18   continuation of suppression rather than a material change.

19   Therefore, because the BIA’s inference that conditions in

20   China have not materially changed “is tethered to the

21   evidentiary record, we will accord deference to the

22   finding.”   See Siewe v. Gonzales, 480 F.3d 160, 168 (2d Cir.


                                     3
 1   2007) (“[S]upport for a contrary inference – even one more

 2   plausible or more natural – does not suggest error.”).

 3       Because Chen’s motion was defeated by the time and

 4   number limitations, we do not address his prima facie

 5   eligibility for asylum, withholding of removal, and relief

 6   under the Convention Against Torture.     See INS v.

 7   Bagamasbad, 429 U.S. 24, 25 (1976).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk




                                    4